IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                : No. 656 EAL 2015
                                             :
                   Respondent                :
                                             : Petition for Allowance of Appeal from
                                             : the Order of the Superior Court
             v.                              :
                                             :
                                             :
DEVIN RYAK,                                  :
                                             :
                   Petitioner                :


                                        ORDER



PER CURIAM

     AND NOW, this 24th day of February, 2016, the Petition for Allowance of Appeal

is DENIED.

     Justice Eakin did not participate in the decision of this matter.